DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7 in the reply filed on 12/20/20 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Slocum (Country Living – “Espresso-flavored sugar cubes”, 11/13/2013) in view of “A Cozy Kitchen – Homemade sugar cubes” (12/4/2015) and Sweeney (“The secret for how to make coffee less bitter”, 3/21/2017).
Regarding Claims 1, 2, 5 and 6, Slocum teaches a baked sugar composition, therefore also teaching a flavored melt to the extent that a baked sugar composition is taught, as Slocum teaches espresso flavored sugar cubes made with espresso powder, which is a natural flavoring and also functions as food coloring, sugar, water and meringue powder (Pages 1-2), which could also serve as a natural flavoring. Slocum teaches the composition is baked in molds in an oven at a temperature of 250°F (Page 1), therefore teaching the baked sugar composition is formed into a desired shape.
Slocum does not specifically teach that the baked sugar composition also comprises one or more bitter blockers or salt.
“A Cozy Kitchen” NPL teaches of homemade molded sugar cubes that are used in coffee or tea (Pages 7 and 8).

Regarding Claim 4, Slocum in view of “A Cozy Kitchen” and Sweeney do not specifically teach natural or artificial flavorings including vanilla flavor. However, “A Cozy Kitchen” teaches of adding flavorings to homemade sugar cubes including vanilla extract flavor (Page 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added vanilla extract to the homemade sugar cubes taught in the art in order to provide flavored sugar cubes. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Slocum (Country Living – “Espresso-flavored sugar cubes”, 11/13/2013) in view of “A Cozy Kitchen – Homemade sugar cubes” (12/4/2015) and Sweeney (“The secret for how to make coffee less bitter”, 3/21/2017), and further in view of “Chocolate, Chocolate and More! – Brown sugar cubes” (6/14/2015).
Regarding Claim 3, Slocum in view of “A Cozy Kitchen” and Sweeney are relied upon as above and teach white sugar but do not specifically teach brown sugar or one of the other claimed sugars.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Slocum (Country Living – “Espresso-flavored sugar cubes”, 11/13/2013) in view of “A Cozy Kitchen – Homemade sugar cubes” (12/4/2015) and Sweeney (“The secret for how to make coffee less bitter”, 3/21/2017), and further in view of Steiner (USPN 2,807,559) and Olinger (USPN 5,204,115).
Regarding Claim 7, Slocum in view of “A Cozy Kitchen” and Sweeney are taken as cited above and teach baked molded sugar compositions but do not specifically teach where the baked sugar composition includes sodium carboxymethylcellulose.
Steiner teaches of cubed sugar products comprising granulated sucrose or sugar and water and having a small amount of a binder which is inert and devoid of any taste or flavor incompatible with the sweetening properties of the sugar, where the components are combined and placed in a mold and allowed to cool (Column 1, lines 15-70). Steiner teaches various binders can be used including dextrose, other sugars and sugar alcohols, etc. (Column 3, lines 10-20). Therefore, Steiner teaches the known use of binders in sugar-containing molded products, but do not specifically teach where the binder can be sodium carboxymethylcellulose.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        2/18/2021